Citation Nr: 1303239	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for degenerative joint disease of the right knee to include as secondary to the Veteran's service-connected left knee disorders.

2.  Entitlement to service connection for degenerative joint disease of the right knee to include as secondary to the Veteran's service-connected left knee disorders.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a right knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied in an unappealed February 2005 rating decision. 
   
2.  Evidence received since the February 2005 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for a right knee disorder is a finally adjudicated claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012). 

2.  New and material evidence having been received; the claim of entitlement to service connection for a right knee disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a right knee disorder is related to his service with the United States Navy from August 1977 to July 1981.  Specifically, he contends that his current right knee disorder is secondary to or aggravated by his service-connected left knee disorder.  

Analysis

The Veteran's service treatment records show a history of left knee problems.  Significantly, records show that the Veteran injured his left knee in May 1980 when he tripped over a table in the barracks and subsequently underwent surgery for a torn left knee medial meniscus in January 1981.  However, they do not show any complaints regarding the right knee.  The Veteran contends that he first began having problems with his right knee in 1985.  Post-service treatment records show complaints regarding the right knee as early as October 1996 at which time right knee post-traumatic degenerative joint disease was assessed and in March 2012 the Veteran underwent right knee replacement.     

The Veteran submitted an original claim for service connection a right knee disorder in September 2004.  By rating decision dated in February 2005 the RO denied service connection for a right knee disorder.  Specifically, the RO noted that there were no complaints of right knee pain during service or immediately after service and there was no evidence that the Veteran's right knee disorder was secondary to or had been aggravated by the Veteran's service-connected left knee disorder.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of this decision. Therefore, the RO's decision of February 2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran submitted a second claim for a right knee disorder in March 2008.  In this claim the Veteran stated that the private doctor who performed surgery on his left knee in August 2006 told him that the reason the Veteran's right knee was so bad was because he had to shift his weight from the left side to the right side for so many years which caused the right knee to wear out.  By rating decision dated in December 2008 the RO continued the denial of service connection for a right knee disorder, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  The Veteran submitted a Notice of Disagreement in April 2009 and thereafter timely perfected an appeal.  In connection with this claim the RO afforded the Veteran a VA examination in April 2008 wherein the examiner opined that the Veteran's right knee disorder was not secondary to his service-connected left knee disorder.  However, the April 2008 VA examiner did not provide a rationale for this opinion and, thus, the Veteran was afforded another VA examination in September 2008.  The September 2008 VA examiner also opined that the Veteran's right knee disorder was not secondary to his service-connected left knee disorder with the rationale that the Veteran was found to have osteoarthritis of both the right and left knees in February 1999 and, thus, these disorders occurred at the same time and one could not be secondary to the other.  In a March 2012 statement the Veteran's representative argued that the September 2008 VA opinion was inadequate because it did not address the Veteran's contention that the right knee disorder was aggravated by the service-connected left knee disorder.   

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110   (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The Board notes that even though the RO failed to adjudicate whether new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the February 2005 rating decision is new and material.  Specifically, the March 2008 claim wherein the Veteran stated that the private doctor who performed surgery on his left knee in August 2006 told him that the reason the Veteran's right knee was so bad was because he had to shift his weight from the left side to the right side for so many years which caused the right knee to wear out as well as the March 2012 statement from the Veteran's representative and the Veteran's statements regarding allegations that the Veteran's right knee disorder is aggravated by his service-connected left knee disorder.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between the right knee disorder and his service-connected left knee disorder relevant to his claim, the Board finds that obtaining a new medical opinion concerning this possible nexus between the Veteran's current right knee disorder and his service-connected left knee disorder is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a right knee disorder. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).



ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for degenerative joint disease of the right knee, the claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received to reopen the claim for service connection for a right knee disorder.  After further development, the AMC/RO must readjudicate the claim on a de novo basis.

With regard to the right knee disorder issue, as above, while the September 2008 VA examiner opined that the Veteran's right knee disorder was not secondary to his service-connected left knee disorder, the examiner failed to opine whether the Veteran's right knee disorder has been aggravated by his service-connected left knee disorder.  The examiner also failed to opine whether the Veteran's right knee disorder is directly related to the Veteran's military service.  Furthermore, the September 2008 VA examiner's opinion is based on inaccurate information as the examiner noted that the Veteran was first diagnosed with left and right knee osteoarthritis in February 1999 instead of October 1996.  Also, the September 2008 opinion does not appear to be logical as it is obvious from a review of the record that the Veteran's left knee disorder pre-dated his right knee disorder and that the disorders did not occur at the same time.  As such, the September 2008 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether either the Veteran's right knee disorder is related to his military service, to include as on a direct basis or as secondary to and/or aggravated by a service-connected disorder.

Also, in the Veteran's March 2008 claim for service connection for a right knee disorder the Veteran wrote that the private doctor who performed surgery on his left knee in August 2006 told him that the reason the Veteran's right knee was so bad was because he had to shift his weight from the left side to the right side for so many years which caused the right knee to wear out.  While a review of the claims file includes the August 2006 surgical report regarding the left knee as well as private treatment records dated from April through October 2006, none of these treatment records contain any such statement relating the right knee disorder to the left knee disorder.  Also, it is unclear whether all of the treatment records regarding the August 2006 surgery have been associated with the claims file.  On remand, an attempt for records regarding private treatment records in conjunction with the Veteran's August 2006 total left knee replacement should be requested.    

Furthermore, as above, the Veteran reportedly underwent total right knee replacement in March 2012.  However, none of the medical records regarding this procedure are in the claims file and it does not appear that the AOJ attempted to obtain these records.  As such, on remand an attempt to obtain these records should be made.   

Moreover, it appears that there may be outstanding VA treatment records.  A review of the claims file shows that the Veteran sought VA treatment from October 1986 through May 2008 but there appear to be large gaps of VA treatment records missing from the claims file, notably from October 1996 through December 1998, from September 2004 through May 2008, and from May 2008 through the present.  Given the need to remand for other reasons, the AOJ should also attempt to obtain any outstanding VA treatment records for these time periods.  

Finally, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of his service-connected disabilities.  The Board finds that the remanded service connection claim is inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records from Dr. L.B. and the records regarding his right knee replacement surgery in March 2012 and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing any necessary authorization from him, obtain records from Dr. L.B. and the Veteran's March 2012 right knee replacement surgery.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Request all outstanding VA treatment records dated from October 1996 through December 1998, from September 2004 through May 2008, and from May 2008 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to be afforded a VA joints examination to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed right knee disorder related to his military service, to include as secondary or aggravated by a service-connected disorder (specifically, the left knee disorder).  

a. Does the Veteran have a current disorder of the right knee?

b. Did the Veteran's right knee disorder have its onset in service; or, is it otherwise related to the Veteran's active military service?

c. Did the Veteran's service-connected left knee disorder cause the Veteran to develop a right knee disorder?

d. Does the Veteran's service-connected left knee disorder cause an aggravation (permanent worsening) of either the Veteran's right knee disorder beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his orthopedic disorders which establish: (i) the baseline level of severity of his right knee disorder before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his right knee; and (ii) the current level of severity of his right knee disorder at (or after) the onset of aggravation (permanent worsening).

e. Describe the effect of the Veteran's service-connected left knee disorder to include any newly claimed disorder which the examiner relates to the Veteran's military service on either a direct, secondary, and/or aggravation basis on the Veteran's ability to obtain and maintain gainful employment.

In answering the above questions the examiner should note the Veteran's assertion that his right knee disorder is secondary to or aggravated by the Veteran's service-connected left knee disorder due, in part, to the altered gait caused by the left knee disorder and that the Veteran was unemployable due to his bilateral knee disorders.  The examiner should also note that the Veteran was first diagnosed with right knee osteoarthritis in October 1996 and that it appears from a review of the record that the Veteran's left knee disorder pre-dated his right knee disorder and that the disorders did not occur at the same time

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5. After the development requested above has been completed, readjudicate the appellant's claim.  If the benefits sought continue to be denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


